Citation Nr: 0112325	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-15 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for gastroesophageal reflux disease with peptic 
esophagitis.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for chronic back pain.

4.  Entitlement to service connection for bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1985 to January 
1996.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO) which granted service 
connection for gastroesophageal reflux disease with peptic 
esophagitis and assigned a 10 percent disability evaluation, 
as well as denied the benefits sought on appeal.

The issue of the veteran's entitlement to an increased 
disability evaluation for gastroesophageal reflux disease 
with peptic esophagitis will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  During service the veteran was diagnosed as having 
migraine headaches. 

3.  There is no medical evidence of a current back 
disability.

4.  Following service, the veteran was diagnosed with 
patellofemoral pain syndrome.

5.  The veteran's bilateral knee disorder is not causally or 
etiologically related to service.



CONCLUSIONS OF LAW

1.  The veteran's migraine headaches were incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2000).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

2.  A back disability was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2000).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

3.  A bilateral knee disability was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1153 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2000).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO afforded the veteran two VA 
examinations, as well as obtained medical evidence supporting 
the veteran's claim.  The Statement of the Case provided to 
the veteran and his representative informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  As such, the Board finds that the 
duty to assist was satisfied, and the Board will proceed with 
a disposition on the merits.

The veteran claims entitlement to service connection for 
migraine headaches, chronic back pain, and a bilateral knee 
disability. A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1101, 1112, 1113, 
1132, 1137 (West 1991); 38 C.F.R. § 3.303 (2000).  The mere 
fact of an in-service injury is not enough; there must be 
evidence of a chronic disability resulting from that injury.  
If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Grober 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  

The evidence of record consists of service medical records, 
private medical records, and VA examination reports.  Private 
medical records dated January 1998 through December 1998 were 
associated with the claims file.  The veteran was also 
afforded two VA examinations, in May 1999 and June 1999.

Service medical records indicate that the veteran reported 
experiencing headaches, beginning in November 1988.  
According to the service medical records, the veteran related 
experiencing frontal, throbbing headaches, with occasional 
dizziness and nausea.  In June 1994, the veteran was 
diagnosed with "probable migraine-like headaches."  

Service medical records also show that the veteran was seen 
for complaints of back pain, beginning in September 1987.  
According to the records, the veteran complained of mid to 
lower back pain.  Upon physical examination in September 
1987, the veteran was found to have tenderness, without 
obvious spasm and was diagnosed with acute lumbar strain.  He 
continued to complain of back pain at various intervals 
throughout his service, but no further diagnoses were made.

In addition, service medical records reflect that the veteran 
was seen in February 1995 regarding right knee pain.  
Physical examination revealed a full range of motion and no 
evidence of instability.  On the veteran's separation 
examination report, dated September 1995, the veteran 
indicated experiencing recurrent back pain, but did not note 
having any migraines or knee pain. 

As stated earlier, private medical records from Ben Goh, 
D.O., and the Family Medical Centers, dated January 1998 
through December 1998, have been associated with the 
veteran's claims file.  According to records from Dr. Goh, 
dated December 1998, the veteran complained of bilateral knee 
joint pain, and his x-rays were normal.   He was diagnosed 
with patellofemoral pain syndrome.  The veteran, on his 
medical history report for Family Medical Centers, did not 
report having recurrent back pain or frequent or severe 
headaches.

According to the May 1999 examination report, the veteran 
reported experiencing migraine headaches during service.  
According to the history related by the veteran, the 
migraines occurred in clusters about once a month, usually 
when he was under stress, and were occasionally accompanied 
by nausea and vomiting.  The veteran stated that ibuprofen 
and rest usually relieved the headaches.  The examiner noted 
that the headaches were upper and unilateral, occupying the 
right supraorbital area.  The examiner diagnosed the veteran 
as having a "history of cluster headache[s] incurred while 
in service, now improved."

With regard to the veteran's back pain, the VA examination 
reports indicate that the veteran has pain of the lumbosacral 
spine.  At the May 1999 examination, the veteran related that 
he experiences stiffness and soreness in the lumbosacral 
region when he moves after sitting for a prolonged period.  
The examiner noted some limitation of motion with the 
lumbosacral spine, and right lumbosacral tenderness.  
According to the June 1999 examination report, the veteran 
reported that he has not had any treatment for his back since 
his discharge.  The veteran also reported that his back feels 
stiff when he is on his feet for more than 5 or 6  hours.  
The veteran did not report experiencing pain radiating to the 
lower extremities.  Physical examination revealed that there 
were no abnormal curvatures of the spine, localized 
tenderness, or muscle spasm.  The examiner also noted that 
the veteran had full range of painless motion of the 
lumbosacral spine.  X-rays showed good alignment of the 
lumbosacral spine, with no evidence of fracture, dislocation, 
arthritic changes, or osseous abnormalities.  The examiner 
diagnosed the veteran as having pain of the lumbosacral 
spine.

Regarding the veteran's bilateral knee disability, the May 
1999 examination report showed that the veteran experiences 
bilateral knee pain.  Physical examination revealed that the 
veteran has limited flexion of the knees due to induced pain.  
According to the June 1999 examination report, the veteran 
related that he walks two miles every night, but experiences 
stiffness and "crack[ing]" in his knees the next morning, 
which is relieved by activity.  The veteran did not report 
swelling, locking, or instability of the knees.  Physical 
examination revealed that both knees have normal contour, and 
that there was no evidence of swelling or joint effusion.   
The examiner noted that there was no palpable tenderness of 
the knees and that the veteran had full range of painless 
motion.  X-rays were negative for osseous abnormalities.  The 
veteran was diagnosed as having bilateral knee pain.

In this case, the Board finds that the evidence establishes 
that the veteran's migraine headaches were incurred in 
service.  The service medical records clearly indicate that 
the veteran was treated for severe headaches during service.  
Additionally, the veteran was diagnosed as having "migraine-
like headaches" during service.  Moreover, the May 1999 VA 
examination diagnosed him as having a history of headaches 
"incurred in service," which have since improved.  The 
Board notes that the veteran's private medical records are 
negative for complaints or treatment for migraines, but 
nevertheless finds that the history provided by the veteran 
to the service physicians and the VA examiner to be credible 
and to have significant probative value.  Further, the Board 
acknowledges that, under the prior and revised provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  Accordingly, the Board concludes 
that service connection is warranted for migraine headaches.

In addition, the veteran claims entitlement to service 
connection for chronic back pain.  An award of service 
connection requires that the veteran have a disability as a 
result of a disease or injury incurred during service.  See 
38 U.S.C.A. §§ 1110, 1131.  The Board acknowledges that the 
veteran's service medical records contain evidence of in-
service complaints and treatment for back pain.  However, the 
veteran does not have a current, diagnosed back disorder.  
"In the absence of proof of present disability there can be 
no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The veteran had full range of motion of the 
lumbosacral spine, without pain at the June 1999 examination, 
and there is no evidence of functional impairment as a result 
of the veteran's back pain.  The veteran has not sought 
treatment for his back since service, nor did the x-rays 
taken at the June 1999 examination reveal any abnormalities.  
According to the VA examiner, the only finding with regard to 
the veteran's back is pain.  However, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Thus, the Board finds 
that the veteran is not entitled to service connection for 
his back pain.

Additionally, the Board finds that the evidence of record 
does not establish service connection for the veteran's 
bilateral knee disorder.  As stated earlier, an award of 
service connection requires that the veteran incur a disease 
or injury during active service.  See 38 U.S.C.A. §§ 1110, 
1131.  The veteran's current knee disorder did not have its 
onset during service.  The veteran was not diagnosed with 
patellofemoral pain syndrome until December 1998, more than 
two years after his discharge from service.  And, while the 
Board acknowledges that the veteran was treated for right 
knee pain in service, the service medical records indicate 
that the veteran had full range of motion and no diagnosis 
was made.  Moreover, VA and private x-rays of the knees were 
negative for any abnormalities, and the veteran was diagnosed 
with pain.  There is no evidence showing that the veteran 
sustained an injury to his knees in service, nor did the 
veteran indicate any complaints relating to his knees on his 
separation examination.  See Sanchez-Benitez at 285 (". . . 
a diagnosis of pain . . . cannot, without connection an 
underlying condition and medical nexus to service, warrant 
service connection.").  As such, the Board finds that the 
veteran is not entitled to service connection for his knee 
disorder.


ORDER

Service connection for migraine headaches is granted.

Service connection for chronic back pain and bilateral knee 
pain is denied.


REMAND

With respect to the veteran's gastroesophageal reflux disease 
with peptic esophagitis, an April 2000 rating decision 
granted service connection, and assigned a 10 percent rating.  
The veteran, in his Notice of Disagreement, claimed 
entitlement to an increased rating.

A preliminary review of the record discloses that the 
veteran, during his June 1999 VA examination, reported that 
he underwent an upper endoscopy in October 1998.  According 
to the veteran, the upper endoscopy revealed that his 
gastroesophageal reflux disease is "severe."  However, no 
records from this procedure are associated with the claims 
file.  In addition, it is unclear from the veteran's claims 
file whether the veteran sought treatment from the VA or from 
private physicians for his gastroesophageal reflux disease 
following his discharge from service.  The veteran's 
treatment records are relevant to the veteran's claim for an 
increased rating, and should be associated with his claims 
file.

Also, while the veteran's appeal was pending, there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This legislation is applicable 
to the veteran's claims.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, it does not appear that 
the RO has considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
106-475 (2000).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who provided him treatment for his 
gastroesophageal reflux disease.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records with the claims file, 
particularly those pertaining to the 
veteran's upper endoscopy in October 
1998.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



